United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3236
                        ___________________________

                      Enrique Quinilla-Pu; Juan Quinilla-Sic

                                             Petitioners

                                        v.

            Merrick B. Garland, Attorney General of the United States

                                         Respondent
                                  ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: August 30, 2021
                            Filed: September 2, 2021
                                 [Unpublished]
                                 ____________

Before BENTON, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

       Guatemalan citizens Enrique Quinilla-Pu and Juan Quinilla-Sic (collectively,
the Quinillas) petition for review of an order of the Board of Immigration Appeals,
which dismissed their appeal from the decision of an immigration judge denying
them asylum, withholding of removal, and protection under the Convention Against
Torture (CAT). Having jurisdiction under 8 U.S.C. § 1252, this court denies the
petition.
      This court concludes that the Quinillas’s challenge to the agency’s jurisdiction
over their removal proceedings is foreclosed by this court’s precedent. See Ali v.
Barr, 924 F.3d 985-86 (8th Cir. 2019). The court finds no error in the agency’s
determination that the Quinillas were ineligible for asylum and withholding of
removal because they did not establish a nexus between any persecution and a
protected ground. See De Castro-Gutierrez v. Holder, 713 F.3d 375, 379 (8th Cir.
2013) (standard of review); Guled v. Mukasey, 515 F.3d 872, 881 (8th Cir. 2008)
(noncitizen who does not meet standard for asylum cannot meet higher “clear
probability” standard for withholding of removal); Menjivar v. Gonzales, 416 F.3d
918, 920 (8th Cir. 2005), as corrected (Sept. 21, 2005) (asylum eligibility
requirements); see also Martinez-Galarza v. Holder, 782 F.3d 990, 993-94 (8th Cir.
2015) (alleged harm motivated by personal retribution is not valid basis for asylum
claim).

       Substantial evidence also supports the agency’s conclusion that the Quinillas
were not eligible for CAT protection. See Martin Martin v. Barr, 916 F.3d 1141,
1145 (8th Cir. 2019) (under the CAT, noncitizen must show severe pain or suffering
inflicted by or at the instigation of or with the consent or acquiescence of a public
official or other person acting in an official capacity). The court declines to consider
any argument concerning a proposed particular social group presented for the first
time on appeal. See Agha v. Holder, 743 F.3d 609, 616 (8th Cir. 2014) (noncitizens
may only appeal issues exhausted at administrative level).

    The petition for review is denied. See 8th Cir. R. 47B. The motion for
summary disposition is denied as moot.
                      ______________________________




                                          -2-